Citation Nr: 0717435	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to special monthly compensation for aid and 
attendance and for housebound status.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a cervical spine disability and 
that denied special monthly compensation for aid and 
attendance and for housebound status. 

The veteran testified before the Board sitting at the RO in 
January 2007.  

The issue of special monthly compensation for aid and 
attendance and for housebound status is addressed in the 
REMAND below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran's cervical spine disability is related to an 
injury sustained in active service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1154 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; rating 
decisions in December 2001 and June 2004; a statement of the 
case in June 2004; and supplemental statements of the case in 
September 2004 and December 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Although the veteran did not waive 
consideration of hearing testimony and additional medical 
evidence by the agency of original jurisdiction (AOJ), the 
lack of consideration by the AOJ is harmless since this 
decision is fully favorable to the veteran.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2005 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations concurrent with medical 
treatment.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served as an Army infantryman including combat 
service in the Republic of Vietnam from February 1967 to 
December 1967.  The veteran was awarded the Combat 
Infantryman Badge.  The veteran and his family have stated on 
several occasions that he was awarded the Purple Heart Medal, 
but service personnel records do not show this award.  

The veteran contends that his cervical spine condition was 
caused by an injury in Vietnam.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  

Where a veteran engaged in combat with the enemy, 
satisfactory lay evidence that an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of § 1154(b) must be resolved on a case-by-case 
basis.  See VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 
6257(2000).

In an August 2004 statement and in a January 2007 Board 
hearing, the veteran stated that he injured his back in 
combat action in 1967.   He stated that he was on a jungle 
patrol with a field radio in a backpack when an explosion 
knocked him down a hill.  The radio hit his back and neck 
several times until a tree stopped the fall causing an 
abdominal injury.  He stated that he was evacuated by 
helicopter while unconscious and spent two weeks recovering 
in a field hospital.  In a September 2000 letter, a fellow 
soldier stated that he was on a patrol in August or September 
1967 when he witnessed the veteran being evacuated by 
helicopter.  The soldier did not note the circumstances or 
nature of the veteran's injuries.  The veteran further stated 
that his abdominal injuries were severe and that he 
complained of head and neck aches for which he received only 
pain medication.  After hospitalization, he returned to 
combat duty.  

Service medical records do not show treatment for any 
injuries in August or September 1967.  In April 1967, the 
veteran was hospitalized for a week for injuries sustained in 
a 25 foot fall down a ravine at the base camp.  There was no 
evidence of combat action.  An examiner noted that the 
veteran sustained blunt trauma to the left lower abdomen by 
striking a rock and that lumbosacral spine X-rays were 
negative for any abnormalities.  The veteran was treated with 
intravenous fluids and was asymptomatic after five days.  He 
returned to duty. 

In a July 1968 discharge physical examination, the veteran 
reported no history of broken bones or back problems of any 
kind, and the examiner noted no spine abnormalities.  
However, later in July 1968, the veteran signed a Department 
of Defense form indicating that he was submitted a claim for 
VA disability benefits.  In August 1968, the veteran 
submitted a claim for disability due to stomach and back 
injuries that occurred in July 1967.  The RO twice denied the 
claim because the veteran failed to report for examinations 
in September 1968 and in January 1969.  Records do not show 
the location of the scheduled examinations.  However, in a 
July 2002 letter, the veteran' brother stated that he 
accompanied the veteran to the VA Medical Center (VAMC) in 
Bronx, New York, in August 1968 to seek care for emotional 
problems and back pain.  The veteran's brother stated that 
the veteran was not seen after waiting for five hours on his 
first visit, but at a later date he was admitted for five to 
seven days of testing.  When no diagnosis was provided, the 
veteran left the facility.  In response to a request for 
treatment records in September 2002, a VAMC Bronx 
administrator stated that there were no records retrievable 
by the veteran's name or file number.  

In a November 1994 letter, a private physician noted that a 
magnetic resonance image of the cervical spine showed mild 
spondylotic changes at several locations.  

In a September 1998 application for benefits, the veteran 
stated that he worked as a sheet metal mechanic from 
September 1969 to March 1998 when his physician advised that 
he should not continue to work.  In March 1998, the veteran 
was hospitalized at a VAMC for severe post-traumatic stress 
disorder.  Subsequent VA treatment records show that the 
veteran reported chronic neck pain.  

Starting in January 1999, several VA examiners noted the 
veteran's reports of chronic headaches and neck and shoulder 
pain, radiating to his right arm.  Following neurological 
examinations and magnetic resonance image studies, the 
examiners diagnosed cervical degenerative disc disease with 
radiculopathy.  In March 1999, a VA physician modified the 
diagnosis to cervical stenosis with multiple level disc 
disease and significant canal and nerve root compromise.  The 
veteran underwent posterior cervical decompression and right 
C5-6 foraminotomy.  

Despite physical therapy and follow-up treatment, the veteran 
continued to experience neck pain.  In his January 2007 
hearing, the veteran and his spouse stated that he could no 
longer drive an automobile and that his mobility was 
restricted.  The Board notes that the veteran has other 
severe service- and non-service-connected conditions that 
affect his overall health and daily activities.  

In March 2007, a VA physician supervising the veteran's 
primary home health care program confirmed that the veteran 
continued to experience chronic neck pain. The examiner did 
not note a review of the claims file but did note that the 
veteran sustained a 30 foot fall into a ravine in service.  
The examiner stated that it was more likely than not that the 
veteran's current cervical condition is related to injuries 
sustained during the fall.  The examiner did not comment on 
any post-service injuries or occupational contributions to 
the condition.  

The Board concludes that the veteran currently has cervical 
stenosis and residual conditions from surgery of the cervical 
spine and that service connection is warranted.  Service 
medical records and lay statements by the veteran and a 
fellow soldier are not entirely consistent regarding the 
dates and nature of possible injuries in Vietnam.  In April 
1967, service medical records show that the veteran fell 25 
feet into a ravine in a non-combat situation.  He was 
observed for possible abdominal injuries but no back or neck 
complaints were noted.  Later in his tour of duty, the 
veteran was evacuated by helicopter from a combat situation 
in the field.  He stated that he sustained a back and neck 
injury.  However, there is no record of treatment for any 
injuries or award of the Purple Heart Medal.  Although the 
veteran's discharge physical examination and his own signed 
medical history show no neck or back problems, the veteran 
immediately filed a claim for a back condition but never 
appeared for an examination.  

The Board places the greatest probative weight on the VA 
physician who stated that a fall of 30 feet was a likely 
cause of the veteran's condition.  There are records of 
treatment for a fall in a non-combat situation in April 1967.  
Even though no back injury was noted at the time, the Board 
concludes that a fall did occur and that it was of a nature 
that would support the physician's conclusions.  The Board 
also accepts the veteran and soldier's lay testimony that a 
similar fall occurred in combat later in 1967 because it is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, even though there is no record of 
the nature of his injuries or treatment.  The Board 
recognizes that the veteran has severe post-traumatic stress 
disorder and that the exact dates and circumstances of events 
nearly 40 years ago may not be determinable.  However, there 
is a sufficient combination of lay and medical evidence to 
show that at least one severe fall of 25 to 30 feet occurred 
and that the fall is related to his current cervical spine 
disability.  The Board will accord the "benefit of the 
doubt" in finding that the current cervical spine condition 
is the result of that fall.  Therefore, service connection 
for the cervical spine disability is granted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disability is 
granted. 


REMAND

In the opinion of the Board, additional development of the 
claim for special monthly compensation is necessary. 

The veteran has service-connected post-traumatic stress 
disorder and duodenal ulcer.  He also has non-service 
connected pulmonary disease that requires the use of oxygen.  
He is a patient in the VA home primary care program.  The 
most recent VA evaluation in the file for aid and assistance 
compensation was in August 2002.  In addition, this decision 
has established service connection for a disability of the 
cervical spine, that must be considered in determining 
whether service-connected disabilities render the veteran 
housebound or in need of aid and attendance.

In a January 2007 Board hearing, the veteran and his spouse 
described his current mobility deficits and the need for 
assistance in daily activities in his home.  The Board notes 
that notice of the regulations regarding the assignment of a 
special monthly compensation and an effective date therefor 
were not provided in previous correspondence or statements of 
the case. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice of the 
criteria for establishing special monthly 
compensation for aid and attendance or by 
reason of being housebound and the 
appropriate effective date provisions.  
Allow them an opportunity to respond.

2.  Then, provide a disability rating and 
effective date for the veteran's cervical 
spine disability. 

3.  Then, schedule the veteran for an 
examination to evaluate his mobility and 
home care needs.  Provide the evaluator 
with the list of service-connected and 
non-service connected disabilities and 
request that the evaluator note whether 
mobility deficits, home medical care, or 
the need for assistance in the daily 
activities are related to the veteran's 
service-connected disabilities or to 
other conditions.  The examiner should 
specifically state whether or not the 
veteran is housebound, that is 
substantially confined to his house and 
the immediate premises, by reason of his 
service-connected disabilities.  The 
examiner should also state whether or not 
as the result of service connected 
disability the veteran is unable to dress 
and undress himself; is unable to keep 
himself ordinarily clean and presentable; 
has the frequent need of adjustment of 
any special prosthetic or orthopedic 
device which cannot be done without aid; 
is unable to feed himself; is unable to 
attend to the wants of nature; or has any 
incapacity which requires care or 
assistance on a regular basis to protect 
the veteran from hazards or dangers 
involved with his daily environment.  The 
examiner should further state whether or 
not the claimant is bedridden due to 
service-connected disability.

4.  Then, readjudicate the claim for 
special monthly compensation for aid and 
assistance and for housebound status.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an opportunity for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


